DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a Continuation of previously filed US Application 16/456,651, filed on 06/29/2019 and issued as US Patent No. 11,052,281 on 07/06/2021, and claims the benefit of US Provisional Application 62/691,846, filed on 06/29/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 22 and 25 are objected to because of the following informalities:  
Claim 22, line 2, “a body central axis” should read --the body central axis--
Claim 25, lines 1-2, “said at least one resting position” should read --said at least one self-stabilizing resting position--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the limitation of “said at least three handles” renders the claim indefinite, as there is insufficient antecedent basis for this limitation in the claim. Independent claim 26, upon which claim 28 depends, recites the limitation “a plurality of handles” but does not further limit the plurality of handles to be at least three handles. Claim 29 is similarly rejected by virtue of dependency on claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 21, 23-27, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landfair (US Patent No. 7,553,259).
Regarding independent claim 1, Landfair discloses a multi-purpose exercise device (13) comprising:
a weighted body (central grip 15) having a body central axis (annotated Fig. 1), said body further including a first end spaced apart from a second end (annotated Fig. 1);
a plurality of handles (peripheral handles 35) extending radially outward from said body, said plurality of handles each including an engagement portion (peripheral grip portion 36) spaced apart from an outer surface of said body by at least one handle spacing portion extending radially outward from said body (annotated Fig. 1; the Office notes that the term “portion” is broad, and therefore the indicated portion in annotated Fig. 1 constitutes “at least one handle spacing portion” as it spaces the peripheral grip portion 36 apart from an outer surface of the body/central grip 15);
each of said plurality of handles (35) and each of said at least one handle spacing portion generally defining a respective handle orientation plane that is substantially parallel to said body central axis (annotated Fig. 1), wherein said orientation planes are spaced about said body central axis (see Fig. 1);
whereby said engagement portions and said orientation planes are constructed and arranged in a manner effective to provide at least one self-stabilizing resting positions that each maintain said body central axis in a substantially-horizontal orientation (insomuch as Applicant has shown at least one self-stabilizing position, the Office holds that the engagement portions/peripheral grip portions 36 and orientation planes of each of the plurality of handles 35 of Landfair similarly provide at least one self-stabilizing resting position, as the engagement portions/peripheral grip portions 36 of adjacent handles 35 will provide a stable resting position to support the multi-purpose exercise device 13 with the body central axis in a horizontal orientation).

    PNG
    media_image1.png
    544
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    717
    media_image2.png
    Greyscale

Regarding claim 21, Landfair further discloses wherein each of the plurality of handles (35) are solely affixed to the weighted body (Col. 3 lines 24-25, “The central grip 15 and peripheral handles 35 may be integrally formed from single piece construction”; as insomuch as Applicant has shown or disclosed each of the plurality of handles being solely affixed to the weighted body, the Office holds that the weighted body and plurality of handles being integrally formed from single piece construction, as is taught by Landfair, provides that each of the plurality of handles are solely affixed to the weighted body as they are not affixed to any other structures).
Regarding claim 23, Landfair further discloses wherein said plurality of handles includes three or more handles (three peripheral handles 35).
Regarding claim 24, Landfair further discloses wherein each of said plurality of handles (35) is sized to accommodate either one of the insertion of an adult hand and gripping of said respective engagement portion by said hand and the insertion of an adult human foot thereinto to a degree effective to allow said human to engage in a sit-up exercise (see Figs. 3-5; Col. 3 lines 47-49, “a user's hand should be able to wrap around a peripheral grip portion 36 and at least partly around the central grip 15,” Col. 3 lines 53-56, “Although this distance will vary according to finger size, most common hand sizes will be accommodated by a finger distance "f" of between about 1 and 2 inches,” and Col. 3 lines 59-63, “Although different sizes can be manufactured to accommodate varying hand sizes, for most hands, this distance will preferably be in the range of 3 to 6 inches, and even more preferably, in the range of 3.5 to 4.5 inches.”; the Office notes that the disclosed sizes of the distances “f” and “h” are similarly capable of allowing for insertion of an adult human foot thereinto to a degree effective to allow said human to engage in a sit-up exercise).
Regarding claim 25, Landfair further discloses wherein each of said at least one resting position being characterized by the engagement portion (36) of two circumferentially-adjacent handles of said plurality of handles (35) being oriented for simultaneous support by a horizontally aligned support surface (see Fig. 1, the engagement portions/peripheral grip portions 36 of two circumferentially-adjacent handles 35 are oriented for simultaneous support by a horizontally aligned surface).
Regarding independent claim 26, Landfair discloses a method comprising:
providing a first multi-purpose exercise device (13) including:
	a weighted body (central grip 15) having a body central axis (annotated Fig. 1), said body further including a first end spaced apart from a second end (annotated Fig. 1); a plurality of handles (peripheral handles 35) extending radially outward from said body, said plurality of handles each including an engagement portion (peripheral grip portion 36) spaced apart from an outer surface of said body by at least one handle spacing portion extending radially outward from said body (annotated Fig. 1; the Office notes that the term “portion” is broad, and therefore the indicated portion in annotated Fig. 1 constitutes “at least one handle spacing portion” as it spaces the peripheral grip portion 36 apart from an outer surface of the body/central grip 15); each of said plurality of handles (35) and each of said at least one handle spacing portion generally defining a respective handle orientation plane that is substantially parallel to said body central axis (annotated Fig. 1), wherein said orientation planes are spaced about said body central axis (see Fig. 1); whereby said engagement portions and said orientation planes are constructed and arranged in a manner effective to provide at least one self-stabilizing resting positions that each maintain said body central axis in a substantially-horizontal orientation (insomuch as Applicant has shown at least one self-stabilizing position, the Office holds that the engagement portions/peripheral grip portions 36 and orientation planes of each of the plurality of handles 35 of Landfair similarly provide at least one self-stabilizing resting position, as the engagement portions/peripheral grip portions 36 of adjacent handles 35 will provide a stable resting position to support the multi-purpose exercise device 13 with the body central axis in a horizontal orientation); and
placing said device on a support surface (the Office notes that when a user is not holding the exercise device 13 to perform exercises, the user will inherently place the exercise device 13 on a support surface).
Regarding claim 27, Landfair further discloses wherein each of the plurality of handles (35) are solely affixed to the weighted body (Col. 3 lines 24-25, “The central grip 15 and peripheral handles 35 may be integrally formed from single piece construction”; as insomuch as Applicant has shown or disclosed each of the plurality of handles being solely affixed to the weighted body, the Office holds that the weighted body and plurality of handles being integrally formed from single piece construction, as is taught by Landfair, provides that each of the plurality of handles are solely affixed to the weighted body as they are not affixed to any other structures).
Regarding claim 38, Landfair further discloses including a step of conducting a bent-over row (Col. 4 lines 48-50, “Two handed grasping techniques can be used in conjunction with, but are not limited to, bent rowing for strengthening back muscles”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 28-29, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Landfair (US Patent No. 7,553,259) and further in view of Wright (US Patent No. 4,029,312, cited by Applicant in IDS filed 07/06/2021).
Landfair teaches the invention and the method as substantially claimed, see above.
Regarding claim 22, Landfair teaches wherein each of said orientation planes passes through the body central axis (see annotated Fig. 1 above), but does not teach an elongated bore extending along the body central axis.
Wright teaches an analogous multi-purpose exercise device (weight 21) comprising a weighted body (tubular member 33; the Office notes that the term “weighted” is broad, and as the tubular member 33 inherently has a weight, it therefore is a weighted body) having a body central axis (29), and an elongated bore (channel 35) extending along the body central axis (see Fig. 8).

    PNG
    media_image3.png
    374
    452
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    146
    246
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the weighted body of Landfair to include an elongated bore extending along the body central axis, as is similarly taught by Wright, for the purpose of allowing a user to use the multi-purpose exercise device for a variety of forms of exercise, including allowing a user to attach two of the multi-purpose exercise devices to a barbell in a barbell configuration (see Wright Figs. 2-6 illustrating variety of exercises).
Regarding claims 28-29, Landfair does not teach further including a step of inserting a user foot into one of said at least three handles (plurality of handles 35) to engage said corresponding engagement portions to perform at least one sit-up (claim 28), and further including a step of resting said foot against said device (claim 29).
Wright teaches a method of using an analogous multi-purpose exercise device (weight 21) including a step of inserting a user foot into a handle (formed by openings 31) to engage with an engagement portion (peripheral side passages 46 surrounding openings 31) to perform at least one sit-up, and resting said foot against said device (see Fig. 6; see Col. 4 lines 8-11 and lines 57-60).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Landfair to include performing a sit-up exercise by inserting a foot into one of the handles to engage the corresponding engagement portion and resting said foot against said device, as is similarly taught by Wright, for the purpose of allowing a user to perform a variety of exercises using the multi-purpose exercise device (see Wright Fig. 6).
Regarding claim 33, Landfair does not teach further including a step of at least one of: using said exercise device for arm support in at least one push-up, performing at least one forward swing kettlebell exercise, performing at least one between-the-leg kettlebell exercise, and performing at least one crunch exercise.
Wright teaches a method of using an analogous multi-purpose exercise device (weight 21) including a step of performing at least one crunch exercise (see Fig. 6; see Col. 4 lines 8-11 and lines 57-60).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Landfair to include performing at least one crunch exercise, as is similarly taught by Wright, for the purpose of allowing a user to perform a variety of exercises using the multi-purpose exercise device (see Wright Fig. 6).
Regarding claim 34, Landfair does not teach wherein the body (central grip 15) comprises an elongated bore extending along said body central axis.
Wright teaches an analogous multi-purpose exercise device (weight 21) comprising a weighted body (tubular member 33; the Office notes that the term “weighted” is broad, and as the tubular member 33 inherently has a weight, it therefore is a weighted body) having a body central axis (29), and an elongated bore (channel 35) extending along the body central axis (see Fig. 8).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the weighted body of Landfair to include an elongated bore extending along the body central axis, as is similarly taught by Wright, for the purpose of allowing a user to use the multi-purpose exercise device for a variety of forms of exercise, including allowing a user to attach two of the multi-purpose exercise devices to a barbell in a barbell configuration (see Wright Figs. 2-6 illustrating variety of exercises).
Regarding claim 35, Landfair does not necessarily teach wherein the placing further includes placing said device on the support surface with said bore extending within a plane parallel to said support surface.
Wright teaches an analogous multi-purpose exercise device (weight 21) comprising a weighted body (tubular member 33; the Office notes that the term “weighted” is broad, and as the tubular member 33 inherently has a weight, it therefore is a weighted body) comprising an elongated bore (channel 35) extending along the body central axis (see Fig. 8), and further teaches placing the device on a support surface with said bore extending within a plane parallel to the support surface (see Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the placing of the exercise device on the support surface of Landfair to include placing the device on the support surface with the bore extending within a plane parallel to the support surface, as is similarly taught by Wright, for the purpose of allowing the user to perform a variety of exercises with the engagement portions of the plurality of handles similarly extending in a plane parallel to the support surface, including sit-up or crunch exercises (Wright Fig. 4) and for allowing a user to connect the multi-purpose exercise device to a barbell in a barbell configuration via the elongated bore (Wright Fig. 2).
Regarding claim 36, Landfair does not teach further including steps of providing a second multi-purpose exercise device substantially identical to said first multi-purpose exercise device; providing a barbell; and inserting said barbell into the respective elongated bores of said first and second multi-purpose exercise devices, whereby an exercise system is formed.
Wright teaches a method of using an analogous first multi-purpose exercise device (weight 21) further including steps of providing a second multi-purpose exercise device substantially identical to said first multi-purpose exercise device (Figs. 2, 4-5, 10-12), providing a barbell (bar 25), and inserting said barbell into the respective elongated bores of said exercise devices, whereby an exercise system is formed (bar 25 inserts into channels 35 of the first and second weights 21 to form barbell configuration 23, see Figs. 2, 4-5, 10-12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a second multi-purpose exercise device substantially identical to the first multi-purpose exercise device and a barbell with the first multi-purpose exercise device of Landfair as modified by Wright to form an exercise system as is taught by Wright for the purpose of allowing a user to perform a variety of exercises using a barbell configuration with the first and second multi-purpose exercise devices.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Landfair (US Patent No. 7,553,259) and further in view of Estrada et al. (US Patent No. 10,420,979, cited by Applicant in IDS filed 07/06/2021).
Landfair teaches the method as substantially claimed, see above.
Regarding claim 30, Landfair does not teach further including a step of providing an elastomeric band and connecting said band to at least one of said engagement portions to perform at least one reclined row.
Estrada teaches a method of using an exercise device (modular fitness system 20) that includes providing an elastomeric band (elastic resistance band 54) and connecting the band to an engagement portion (attachment point 50) to perform at least one reclined row (see Fig. 5, Col. 5 lines 22-39, where the Office takes the position that “seated rows” as disclosed are equivalent to the claimed reclined row).

    PNG
    media_image5.png
    357
    462
    media_image5.png
    Greyscale

Therefore, as the engagement portions of each of the plurality of handles of Landfair are capable of being connected to an elastomeric band, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Landfair to include providing an elastomeric band and connecting the band to an engagement portion as is similarly taught by Estrada for the purpose of allowing a user to perform a variety of exercises with the exercise device, including exercises utilizing an elastomeric band.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Landfair (US Patent No. 7,553,259) and further in view of NPL 1 (screenshots from YouTube video titled “Rock the Battle Ropes,” provided by Applicant in IDS filed 07/06/2021).
Landfair teaches the method as substantially claimed, see above.
Regarding claim 31, Landfair does not teach further including a step of providing a weighted rope and connecting said weighted rope to at least one of said engagement portions to perform at least one battle-rope oscillation.
NPL 1 teaches a method including a step of providing a weighted rope and connecting the weighted rope to an engagement portion of an exercise device (handle of kettlebell, see screenshot time 0:15-0:17) to perform a variety of battle-rope oscillation exercises (see screenshots time 0:19-0:34).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Landfair to include providing a weighted rope and attaching the rope to an engagement portion to perform at least one battle-rope oscillation as is similarly taught by NPL 1 for the purpose of allowing a user to perform a variety of exercises with the exercise device, including exercises utilizing a weighted rope (see NPL 1 time 0:15-0:34).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Landfair (US Patent No. 7,553,259) and further in view of NPL 2 (screenshots from YouTube video titled “Chaos Kettlebell Biceps Curl,” provided by Applicant in IDS filed 07/06/2021).
Landfair teaches the method as substantially claimed, see above.
Regarding claim 32, Landfair does not teach further including a step of providing an elastomeric band and connecting said band to at least one of said engagement portions to perform at least one bicep curl.
NPL 2 teaches a method including a step of providing an elastomeric band and connecting the band to an engagement portion of an exercise device (handle of kettlebell, see screenshot time 0:00) to perform at least one bicep curl (see screenshot times 0:00-0:10).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Landfair to include providing an elastomeric band and connecting the band to at least one of the engagement portions to perform at least one bicep curl as is similarly taught by NPL 2 for the purpose of allowing a user to perform a variety of exercises with the exercise device, including exercises utilizing an elastomeric band (see NPL 2 time 0:00-0:10).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Landfair (US Patent No. 7,553,259) in view of Wright (US Patent No. 4,029,312, cited by Applicant in IDS filed 07/06/2021), and further in view of Estrada et al. (US Patent No. 10,420,979, cited by Applicant in IDS filed 07/06/2021).
Landfair as modified by Wright teaches the method as substantially claimed, see above.
Regarding claim 37, Landfair as modified does not teach further including steps of supporting a user foot against said system, providing an elastomeric band, and connecting said band to at least one of said engagement portions of the first multi-purpose exercise device and an engagement portion of the second multi-purpose exercise device to perform at least one reclined row.
Estrada teaches a method of using an exercise device (modular fitness system 20) that includes providing an elastomeric band (elastic resistance band 54) and connecting the band to an engagement portion (attachment point 50) to perform at least one reclined row (see Fig. 5, Col. 5 lines 22-39, where the Office takes the position that “seated rows” as disclosed are equivalent to the claimed reclined row).
Therefore, as the engagement portions of each of the plurality of handles of the first and second multi-purpose exercise device of Landfair in view of Wright are capable of being connected to an elastomeric band, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Landfair to include providing an elastomeric band and connecting the band to at least one of said engagement portions of the first multi-purpose exercise device and an engagement portion of the second multi-purpose exercise device as is similarly taught by Estrada for the purpose of allowing a user to perform a variety of exercises with the exercise device, including exercises utilizing an elastomeric band.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Landfair (US Patent No. 7,553,259) and further in view of Wood (US Patent No. 10,449,404, cited by Applicant in IDS filed 07/06/2021).
Landfair teaches the method as substantially claimed, see above.
Regarding claim 39, Landfair teaches wherein the method of using the first multi-purpose exercise device (13) for various single handed and double handed exercises (Col. 4 lines 44-52, “Single handed exercises can include, but are not limited to forearm curls and overhead extensions for exercising the triceps. As discussed above, embodiments of the claimed invention include center grip 15 sized for single-handed exercises. Two handed grasping techniques can be used in conjunction with, but are not limited to, bent rowing for strengthening back muscles, triceps extensions, and various sideways motions for developing the external and internal obliques, and the transverse abdominis muscles in the trunk”), but does not necessarily teach the method further including a step of conducting a deadlift.
Wood teaches an analogous method of using a multi-purpose exercise device (10) for various single handed and double handed exercises (Col. 7 lines 23-25, “there are a number of exercises and/or movements that a user may perform by gripping the apparatus with one or both of the user's hands”), and further including a step of conducting a deadlift (Col. 8 lines 40-43, “the exercises and/or movements further include back exercises including, but are not limited to: deadlifts, crossover reverse lunges, deficit deadlifts”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Landfair to further include a step of conducting a deadlift, as is similarly taught by Wood, for the purpose of allowing a user to perform a greater variety of exercises with the first multi-purpose exercise device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 22-26, and 28-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11, and 12-20 of U.S. Patent No. 11,052,281 (hereinafter referred to as Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim limitations of US Patent No. 11,052,281 anticipate the broader claim limitations of the instant application.
Regarding independent claim 1, Patent independent claim 1 claims a multi-purpose exercise device (preamble) comprising:
a weighted body having a body central axis, said body further including a first end spaced apart from a second end (Col. 8 lines 44-47, “a frusto-spherical body comprising an elongated bore extending along a body central axis, said frusto-spherical body further including a first end surface spaced apart from a second end surface by said elongated bore”; where the frusto-spherical body anticipates the weighted body as it inherently comprises a weight, and the first end surface and second end surface anticipate the broader limitations of a first end and a second end);
a plurality of handles extending radially outward from said body, said plurality of handles each including an engagement portion spaced apart from an outer surface of said body by at least one handle spacing portion extending radially outward from said body (Col. 8 lines 48-53, “at least three handles extending radially outward from said frusto-spherical body, said at least three handles each including an engagement portion spaced apart from an outer surface of said frusto-spherical body by at least one handle spacing portion extending radially outward from said frusto-spherical body”; where at least three handles anticipates the broader limitation of a plurality of handles);
each of said plurality of handles and each of said at least one handle spacing portion generally defining a respective handle orientation plane that is substantially parallel to said body central axis, wherein said orientation planes are spaced about said body central axis (Col. 8 lines 54-59, “each of said at least three handles with said respective at least one handle spacing portion generally defining a respective handle orientation plane that is substantially parallel to said body central axis, wherein said handle orientation planes are uniformly-spaced circumferentially about said body central axis”; where the orientation planes being uniformly-spaced circumferentially about said body central axis anticipates the broader limitation of the orientation planes being spaced about said body central axis);
whereby said engagement portions and said orientation planes are constructed and arranged in a manner effective to provide at least one self-stabilizing resting positions that each maintain said body central axis in a substantially-horizontal orientation (Col. 8 lines 60-65, “whereby said engagement portion and said handle orientation plane of each of said at least three handles are constructed and arranged in a manner effective to provide a plurality of self-stabilizing resting positions that each maintain said body central axis in a substantially-horizontal orientation”; where a plurality of self-stabilizing positions anticipates the broader limitation of at least one self-stabilizing resting positions).
Regarding claim 22, Patent independent claim 1 and claim 2 further claim wherein each of said orientation planes passes through an elongated bore extending along the body central axis (in independent claim 1, Col. 8 lines 44-45, “an elongated bore extending along a body central axis”; in claim 2, Col. 9 lines 4-6, “wherein each of said handle orientation planes passes through said elongated bore”).
Regarding claim 23, Patent independent claim 1 further claims wherein said plurality of handles includes three or more handles (Col. 8 line 48, “at least three handles”; where at least three handles is equivalent to three or more handles).
Regarding claim 24, the Office notes that, due to the language of “either one of,” the claim as written requires only one of the limitations of each of said plurality of handles being sized to accommodate the insertion of an adult hand and griping of said respective engagement portion by said hand and each of said plurality of handles being sized to accommodate the insertion of an adult human foot thereinto to a degree effective to allow said human to engage in a sit-up exercise for the claim to be satisfied. Therefore, each of Patent claims 4 and 5 anticipate instant application claim 24, as Patent claim 4 claims “wherein each of said at least three handles is sized to accommodate the insertion of an adult hand and gripping of said respective engagement portion by said adult hand” (Col. 9 lines 9-12), and Patent claim 5 claims “wherein at least one of said at least three handles is sized to accommodate the insertion of an adult human foot thereinto to a degree effective to allow said adult human to engage in a sit-up exercise” (Col. 9 lines 13-17).
Regarding claim 25, Patent independent claim 1 further claims wherein each of said at least one resting position being characterized by the engagement portion of two circumferentially-adjacent handles of said plurality of handles being oriented for simultaneous support by a horizontally aligned support surface (Col. 8 line 65 - Col. 9 line 3, “each of said plurality of self-stabilizing resting positions being characterized by the engagement portion of two circumferentially-adjacent handles of said at least three handles being oriented for simultaneous support by a horizontally aligned support surface”).
Regarding independent claim 26, Patent independent claim 6 claims a method (preamble) comprising:
providing a first multi-purpose exercise device including (Col. 9 line 19, “providing a first multi-purpose exercise device including”):
	a weighted body having a body central axis, said body further including a first end spaced apart from a second end (Col. 9 lines 20-23, “a frusto-spherical body comprising an elongated bore extending along a body central axis, said frusto-spherical body further including a first end surface spaced apart from a second end surface by said elongated bore”; where the frusto-spherical body anticipates the weighted body as it inherently comprises a weight, and the first end surface and second end surface anticipate the broader limitations of a first end and a second end); a plurality of handles extending radially outward from said body, said plurality of handles each including an engagement portion spaced apart from an outer surface of said body by at least one handle spacing portion extending radially outward from said body (Col. 9 lines 24-29, “at least three handles extending radially outward from said frusto-spherical body, said at least three handles each including an engagement portion spaced apart from an outer surface of said frusto-spherical body by at least one handle spacing portion extending radially outward from said frusto-spherical body”; where at least three handles anticipates the broader limitation of a plurality of handles); each of said plurality of handles and each of said at least one handle spacing portion generally defining a respective handle orientation plane that is substantially parallel to said body central axis, wherein said orientation planes are spaced about said body central axis (Col. 9 lines 30-35, “each of said at least three handles with said respective at least one handle spacing portion generally defining a respective handle orientation plane that is substantially parallel to said body central axis, wherein said handle orientation planes are uniformly-spaced circumferentially about said body central axis”; where the orientation planes being uniformly-spaced circumferentially about said body central axis anticipates the broader limitation of the orientation planes being spaced about said body central axis); whereby said engagement portions and said orientation planes are constructed and arranged in a manner effective to provide at least one self-stabilizing resting positions that each maintain said body central axis in a substantially-horizontal orientation (Col. 9 lines 36-41, “whereby said engagement portion and said handle orientation plane of each of said at least three handles are constructed and arranged in a manner effective to provide a plurality of self-stabilizing resting positions that each maintain said body central axis in a substantially-horizontal orientation”; where a plurality of self-stabilizing positions anticipates the broader limitation of at least one self-stabilizing resting positions); and
placing said device on a support surface (Col. 9 lines 47-48, “placing said first multi-purpose exercise device on a support surface”).
Regarding claim 28, Patent claim 12 claims further including a step of inserting a user foot into one of said at least three handles to engage said corresponding engagement portions to perform at least one sit up (Col. 10 lines 22-25, “further including a step of inserting a user foot into one of said at least three handles to engage said corresponding engagement portion to perform at least one sit-up”).
Regarding claim 29, Patent claim 13 claims further including a step of resting said foot against said device (Col. 10 lines 26-28, “further including a step of resting said user foot against said first multi-purpose exercise device.”).
Regarding claim 30, Patent claim 14 claims further including a step of providing an elastomeric band and connecting said band to at least one of said engagement portions to perform at least one reclined row (Col. 10 lines 29-33, “further including a step of providing an elastomeric band and connecting said elastomeric band to at least one of said engagement portions of said at least three handles to perform at least one reclined row”).
Regarding claim 31, Patent claim 15 claims further including a step of providing a weighted rope and connecting said rope to at least one of said engagement portions to perform at least one battle-rope oscillation (Col. 10 lines 34-38, “further including a step of providing a weighted rope and connecting said weighted rope to at least one of said engagement portions of said at least three handles to perform at least one battle-rope oscillation.”).
Regarding claim 32, Patent claim 16 claims further including a step of providing an elastomeric band and connecting said band to at least one of said engagement portions to perform at least one bicep curl (Col. 10 lines 39-42, “further including a step of providing an elastomeric band and connecting said elastomeric band to at least one of said engagement portions of said at least three handles to perform at least one bicep curl.”).
Regarding claim 33, the Office notes that, due to the claim language of “further including a step of at least one of:”, the claim as written only requires one of the limitations of using said exercise device for arm support in at least one push-up, performing at least one forward swing kettlebell exercise, performing at least one between-the-leg kettlebell exercise, and performing at least one crunch for the claim to be satisfied. Therefore, each of Patent claims 17, 18, 19, and 20 anticipate instant application claim 33, as Patent claim 17 claims “further including a step of using said first multi-purpose exercise device for arm support in at least one push-up” (Col. 10 lines 43-45), Patent claim 18 claims “further including a step of performing at least one forward swing kettlebell exercise” (Col. 10 lines 46-47), Patent claim 19 claims “further including a step of performing at least one between-the-leg kettlebell exercise” (Col. 10 lines 48-49), and Patent claim 20 claims “further including a step of performing at least one crunch exercise” (Col. 10 lines 50-51).
Regarding claim 34, Patent independent claim 6 claims wherein the body comprises an elongated bore extending along said body central axis (Col. 9 lines 20-21, “a frusto-spherical body comprising an elongated bore extending along a body central axis”).
Regarding claim 35, Patent independent claim 6 claims wherein the placing further includes placing said device on the support surface with said bore extending within a plane parallel to said support surface (Col. 9 lines 47-49, “placing said first multi-purpose exercise device on a support surface with said elongated bore extending within a plane parallel to said support surface.”).
Regarding claim 36, Patent claim 7 claims further including the steps of providing a second multi-purpose exercise device substantially identical to said first multi-purpose exercise device (Col. 9 line 50 - Col. 10 line 3, “further including steps of a providing a second multi-purpose exercise device comprising an elongated bore and at least one handle with an engagement portion, wherein said second multi-purpose exercise device is substantially identical to said first multi-purpose exercise device”):
providing a barbell (Col. 10 line 4, “providing a barbell”); and
inserting said barbell into the respective elongated bores of said first and second multi-purpose exercise devices, whereby an exercise system is formed (Col. 10 lines 5-7, “and inserting said barbell into the respective elongated bores of said first and second multi-purpose exercise devices, whereby an exercise system is formed”).
Regarding claim 37, Patent claim 8 claims further including steps of supporting a user foot against said system, providing an elastomeric band, and connecting said band to at least one of said engagement portions of the first multi-purpose exercise device and an engagement portion of the second multi-purpose exercise device to perform at least one reclined row (Col. 10 lines 8-15, “further including steps of supporting a user foot against said exercise system, providing an elastomeric band, and connecting said elastomeric band to at least one of said engagement portions of said at least three handles of the first multi-purpose exercise device and said engagement portion of said at least one handle of the second multi-purpose exercise device to perform at least one reclined row.”).
Regarding claim 38, Patent claim 9 claims further including a step of conducting a bent-over row (Col. 10 lines 16-17, “further including a step of conducting a bent-over row”).
Regarding claim 39¸ Patent claim 11 claims further including a step of conducting a deadlift (Col. 10 lines 20-21, “further including a step of conducting a deadlift.”).

Claims 21 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of U.S. Patent No. 11,052,281 (hereinafter referred to as Patent) in view of Landfair (US Patent No. 7,553,259).
Regarding claims 21 and 27, Patent independent claims 1 and 6 do not claim wherein each of the plurality of handles are solely affixed to the weighted body.
Landfair teaches a multi-purpose exercise device including a weighted body (central grip 15) and a plurality of handles (peripheral handles 35), wherein each of the plurality of handles are solely affixed to the weighted body (Col. 3 lines 24-25, “The central grip 15 and peripheral handles 35 may be integrally formed from single piece construction”; as insomuch as Applicant has shown each of the plurality of handles being solely affixed to the weighted body, the Office holds that the weighted body and plurality of handles being integrally formed from single piece construction, as is taught by Landfair, provides that each of the plurality of handles are solely affixed to the weighted body as they are not affixed to any other structures).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the weighted body and plurality of handles of Patent independent claim 1 such that each of the plurality of handles is solely affixed to the weighted body by forming the weighted body and plurality of handles from single piece construction, as is similarly taught by Landfair, for the purpose of simplifying the construction of the multi-purpose exercise device to reduce manufacturing costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784